Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 21, 23, and 36, in accordance with the previous Notice of Allowance mailed on September 22, 2021, are in condition for allowance.  However, as will be explained in further detail below, Claim 36 is currently objected to, due to improper numbering of the Claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 21, 23, and 36, are in condition for allowance for the reasons previously explained in the Notice of Allowance mailed on September 22, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
In the instant case, the Claims filed on September 1, 2020 indicate that Claim 22 was canceled, and the Notice of Allowance mailed on September 22, 2020 further demonstrates that Claim 22 was previously canceled.  However, in the present Claims filed on December 21, 2020, Claim 22 recites substantive limitations, and is indicated as “previously presented” – this is inconsistent with the aforementioned prosecution history.  Examiner also notes that Claim 22 of the present Claims does not mirror the limitations of the previously presented Claim 22 in the Claims filed on April 22, 2020.  Hence, misnumbered Claim 22 has been renumbered as Claim 36.  Examiner further notes that Claim 36 depends from Claim 1, wherein Claim 1 is current in condition for allowance, and hence Claim 36 would also be allowable if properly renumbered.

Claim 27 is objected to under 37 CFR 1.75 as beings substantial duplicate of Claim 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 33 recites “[determining] the number of materials based on a format size of the representative medical image.”  There is no disclosure of this limitation in the present Specification and hence this represents new matter.  For example, paragraph [0078] of the present Specification states “when automatically the number of materials based on the size of the reduced medical image, the image material extraction unit 206 categorizes the format size of the reduced medical image…and determines the number of materials according to the format size of the reduced medical image.”  Similarly, paragraph [0079] of the present Specification refers to the “format size” of the “reduced medical image.”  There is no disclosure in the present Specification of the “format size” of the “representative medical image.”  That is, the present Specification discloses determining the number of materials to be utilized in the generation of the thumbnail based on a format size of the reduced medical image (i.e. the limitations recited in dependent Claim 30), but does not disclose determining the number of materials to be used in representative medical image (i.e. the second material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Futami (Pub. No. US 2011/0002515) in view of Barbieri (Pub. No. US 2007/0143714), further in view of Akaki (Pub. No. US 2011/0137169).

Regarding Claims 24 and 25, Futami discloses the following:  An information apparatus/method comprising:
an acquisition unit configured to acquire patient's medical information including medical documents and medical images (The system includes a process controlling part that selects (i.e. acquires) at least one patient medical 
an extraction unit configured to extract a part of the medical documents and the medical images as the material for the thumbnail based on the patient's medical information, wherein the extraction unit extracts a string of characters from the medical documents as a first material and extracts a representative medical image including a lesion area from the medical images as a second material (The process controlling part is configured to “extract information embedded in data to be processed (an image or diagnostic report),” for example extracting a region term (i.e. a string of characters) from a diagnostic report, e.g. see paragraphs [0044]-[0050].  The process controlling part further specifies an image or range of images to be utilized in the creation of a thumbnail that includes the extracted text data and the selected image data, e.g. see paragraphs [0048]-[0049], [0061]-[0062], and [0116]-[0117], Fig. 13 – that is, the medical images are “extracted” in that the process controlling part retrieves images stored in memory to be used in the generation of the thumbnail.  Additionally, the medical images that are extracted may include images and descriptive text for cancers (i.e. lesions), e.g. see paragraphs [0148]-[0151], Figs. 15A-D.); 
a generation unit configured to generate the thumbnail including the string of characters and the representative medical image by combining the first material and the second material (The system generates thumbnails for images and links the thumbnails to the extracted data, wherein the thumbnail is linked to both an image or image range and with text describing the image or image range (i.e. .
But Futami does not explicitly teach the following:
(A)	wherein the aforementioned limitations are executed by one or more processors configured to execute a program stored on a memory
(B)	a determination unit configured to determine the number of materials to be used for generation of a thumbnail; 
(C)	wherein the extractions are performed in the case where the determination unit determines the number of materials to be at least two
(D)	wherein the generation unit generates the thumbnail so that an area of the second material is larger than an area of the first material.
(A)-(C)	Barbieri teaches that it was old and well known in the art of imaging, at the effective filing date, for the system to comprise a computer processor executing a computer program stored on a memory, e.g. see paragraph [0034].  Furthermore, the system determines a number of images (i.e. materials) to be included in the construction of a representative icon (i.e. a thumbnail), e.g. see paragraphs [0068] and [0070], Fig. 4.  Furthermore, the generated representative icon may be generated for up to six images (i.e. at least two materials), e.g. see paragraph [0079], Figs. 2a-2b.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of imaging to modify Futami to incorporate utilizing a computer to generate a composite icon after determining that the icon should include at least two materials as taught by Barbieri in order to enable a user to easily find what he or she is looking for, e.g. see 
(D)	Akaki teaches that it was old and well known in the art of imaging, at the effective filing date, for the system to generate a thumbnail of a medical image that includes a reduced-size medical image and second additional information, e.g. see paragraphs [0015], [0039], [0041], and [0064], Figs. 6 and 8.  Furthermore, the reduced-size medical image may be larger in size than the second additional information included in the generated thumbnail, wherein the size reduction rate for the second additional information may be different than the size reduction rate for the medical image such that a user may still be able to read the second additional information while also viewing the image, e.g. see paragraphs [0008]-[0009], [0040]-[0041], Figs. 6 and 8.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of imaging to modify Futami to incorporate generating a thumbnail with an image that is larger than the text as taught by Akaki in order to save time and labor, by enabling a user to read the second additional information while still viewing the medical image without requiring the user to view the full composite image, e.g. see Akaki paragraphs [0008]-[0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claims 26-27, the combination of Futami, Barbieri, and Akaki teaches the limitations of Claim 24, and Futami and Akaki further teach the following:
The information processing apparatus according to claim 24, wherein the first material is at least one of a diagnostic finding and a diagnostic name (The data .
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art or imaging to modify Futami to incorporate the finding into the thumbnail as taught by Akaki in order to save time and labor, by enabling a user to read the second additional information while still viewing the medical image without requiring the user to view the full composite image, e.g. see Akaki paragraphs [0008]-[0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Futami, Barbieri, and Akaki, in view of Gustafson (Pub. No. US 2011/0137132).
Regarding Claim 28, the combination of Futami, Barbieri, and Akaki teaches the limitations of Claim 24, but does not explicitly teach the following:
(A)	The information processing apparatus according to claim 24, wherein the second material is a part of the medical image.
(A)	Gustafson teaches that it was old and well known in the art of imaging, at the effective filing date, for the system to generate a thumbnail of a medical image, wherein the medical image included in the thumbnail may summarize a region of interest (i.e. a part of a 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of imaging to modify the combination of Futami, Barbieri, and Akaki to incorporate the portion of the medical image as a thumbnail as taught by Gustafson in order to to provide a convenient, efficient, and automatic image review, e.g. see Gustafson paragraphs [0017], [0050], and [0054], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Futami, Barbieri, and Akaki in view of Reiner (Pub. No. US 2007/0237378).
Regarding Claim 29, the combination of Futami, Barbieri, and Akaki teaches the limitations of Claim 24, and Futami further teaches the following:  The information processing apparatus according to claim 24,
wherein the generation unit generates a plurality of thumbnails (The system generates a plurality of thumbnails corresponding to different full-sized images, e.g. see Futami paragraph [0117], Fig. 13.) each of which includes different materials (The thumbnails correspond to different full-sized images, which may be of different anatomical regions with different findings, e.g. see Futami paragraph [0117], Fig. 13.), and
But the combination of Futami, Barbieri, and Akaki does not explicitly teach the following:
(A)	further comprising a display control unit configured to control a display unit to display the plurality of thumbnails for instantaneously confirming past and present situations of a patient.
(A)	Reiner teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to display current and historical images simultaneously, e.g. see paragraph [0111], to enable a user to compare the past patient condition to the present patient condition.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Futami, Barbieri, and Akaki to incorporate displaying the past and present images simultaneously as taught by Reiner in order to enable a user to compare the past patient condition to the present patient condition, e.g. see Reiner paragraphs [0111]-[0112], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Futami, Barbieri, and Akaki, in view of Schechtman (Pub. No. US 2013/0120454).
Regarding Claim 30, the combination of Futami, Barbieri, and Akaki teaches the limitations of Claim 24, but does not explicitly teach the following:
(A)	The information processing apparatus according to claim 24, wherein the determination unit is configured to determine the number of materials to be used for generation of the thumbnail based on a size of the thumbnail.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of imaging to modify the combination of Futami, Barbieri, and Akaki to incorporate determining which source material is required to generate the summary thumbnail as taught by Schechtman in order to tailor the generated summary thumbnail to the user’s preferences, e.g. see Schechtman paragraph [0021], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Futami, Barbieri, and Akaki in view of Shreiber (Pub. No. US 2010/0114597).
Regarding Claim 31, the combination of Futami, Barbieri, and Akaki teaches the limitations of Claim 24, but does not explicitly teach the following:
(A)	The information processing apparatus according to claim 24, wherein the medical document is a radiogram interpretation report.
(A)	Shreiber teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to extract report data (i.e. first material from a medical 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Futami, Barbieri, and Akaki to incorporate extracting data from RIS records as taught by Shreiber in order to enable a user to access imaging data from RIS systems, which are efficient, logical, effective, and consistent, from a single point of end-user interaction, e.g. see Shreiber paragraphs [0004]-[0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Futami, Barbieri, and Akaki in view of Dalton (Pub. No. US 2003/0189602).
Regarding Claim 32, the combination of Futami, Barbieri, and Akaki teaches the limitations of Claim 24, but does not explicitly teach the following:
(A)	The information processing apparatus according to claim 24, wherein the thumbnail including the string of characters and the representative medical image is stored in a set file format in a storage medium.
(A)	Dalton teaches that it was old and well known in the art of imaging, at the effective filing date, for the system to include a thumbnail image that is stored in the Exchangeable Image File (EXIF) file format (i.e. a set file format) on a nonvolatile memory, e.g. see paragraphs [0026], to improve a user interface.
prima facie obvious to one ordinarily skilled in the art of imaging to modify the combination of Futami, Barbieri, and Akaki to incorporate storing the thumbnail image in a set file format on a memory as taught by Dalton in order to improve a user interface, e.g. see Dalton paragraph [0026], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Futami, Barbieri, and Akaki in view of Moriya (Pub. No. US 2011/0075913).

Regarding Claim 34, the combination of Futami, Barbieri, and Akaki teaches the limitations of Claim 24, but does not explicitly teach the following:
(A)	The information processing apparatus according to claim 24, wherein each of the medical documents and the medical images is tagged with a tag name.
(A)	Moriya teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to tag medical images and radiology reports (i.e. medical documents) with tag information identifying patients (i.e. a tag name), e.g. see paragraph [0049], to enable the system to easily retrieve data for a particular patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Futami, Barbieri, and Akaki to incorporate tagging the medical images and documents with a patient name as taught by 

Regarding Claim 35, the combination of Futami, Barbieri, Akaki, and Moriya teaches the limitations of Claim 34, and Moriya further teaches the following:
The information processing apparatus according to claim 34, wherein the extraction unit extracts the medical documents and the medical images tagged with an identical tag name (The system retrieves medical images and radiology reports that have the same (i.e. identical) patient name tagged to them, e.g. see Moriya paragraph [0049].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Futami, Barbieri, and Akaki to incorporate tagging the medical images and documents with a patient name as taught by Moriya in order to enable the system to easily retrieve data for a particular patient, e.g. see Moriya paragraph [0049], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.

Examiner further notes that Claim 33 has not been rejected under 35 U.S.C. 103, but that it is nonetheless rejected under 35 U.S.C. 112(a) for the reasons presented above.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 21, 2021